Case 19-11395-jkf        Doc 36-4 Filed 04/14/20 Entered 04/14/20 15:18:41              Desc
                            Certificate of Service Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                          :
                                                 :
          Julie E. Stefeler                      :      Case No.: 19-11395JKF
                                                 :
          Debtor(s)                              :      Chapter 13

                                  CERTIFICATE OF SERVICE

         I, Brad J. Sadek, Esq., certify that on the date indicated below served a true and
 correct copy of the Debtor’s Motion to Modify Chapter 13 Plan and Notice of Motion
 was served by electronic delivery or Regular US Mail to the Debtor, the Trustee, all
 secured, priority and affected creditors per the address provided on their Proof of Claims
 and on the following parties:

                                     Scott F. Waterman, Esq.
                                        Chapter 13 Trustee
                                 2901 St. Lawrence Ave., Suite 100
                                         Reading, Pa 19606

                                    Stephen M. Hladik, Esq.
                                Hladik, Onorato, & Federman, LLP
                                    298 Wissahickon Avenue
                                     North Wales, PA 19454

                                      MTGLQ Investors, LP
                              c/o Rushmore Loan Management Services
                                           PO Box 55004
                                         Irvine, CA 92619


 Dated: April 14, 2020                                         /s/Brad J. Sadek, Esq
                                                               Brad J. Sadek, Esq.
                                                               Attorney for Debtor
                                                               1315 Walnut Street
                                                               Suite #502
                                                               Philadelphia, PA 19107
